ORDER

PER CURIAM.
Brady King appeals judgment entered following his jury convictions and sentencing on the charges of assault in the first degree in violation of section 565.050 RSMo 1994 (Counts I, III and V), armed criminal action in violation of section 571.015 RSMo 1994 (Counts II, IV, VI and VIII), and robbery in the first degree in violation of section 569.020 RSMo (Count VII). The jury acquitted him of felony stealing in violation of section 570.030 RSMo 1994 (Count IX). We have reviewed the entire record and the briefs of the parties and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).